Title: To George Washington from Major General William Heath, 5 June 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Head Quarters Boston June 5th 1779
        
        The last Evening I was honor’d with the Receipt of yours of the 26th Ulto; am preparing to leave this Place with all possible Dispatch, which will be in the Course of a few days, & hope soon to have the Honor of paying my respects to your Excellency in Person. I have the Honor to be wth the greatest Respect Your Excellency’s most Obedt Servant
        
          W. Heath
        
      